      Case 1:09-cr-01015-JGK Document 442 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JOSE ISMAEL VENTURA,

                       Petitioner,              18-cv-9179 (JGK)

          - against -                           9-cr-1015 (JGK)

                                                ORDER
UNITED STATES OF AMERICA,

                    Respondent.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has received the defendant’s Motion for

Production of Documents and Motion for enlargement of time

within which to respond to the government’s Letter in Opposition

to Motion to Amend, dated January 27, 2021. (ECF. No. 29) The

Court has also received the Government’s Ex Parte letter dated

December 28, 2020, to be filed under Seal, opposing the

defendant’s request for notes of interviews of Teresa Cruz in

October 2013.

     The request for the interview notes of Teresa Cruz is

denied at this time.    Having reviewed the notes, the defendant

has not shown good cause for the production of those notes.            The

defendant seeks to use those notes in support of a motion to

amend his petition which the Court has not yet granted.
         Case 1:09-cr-01015-JGK Document 442 Filed 02/09/21 Page 2 of 2




     The defendant’s time to respond to the Government’s

opposition to his most recent motion to amend is extended to

March 5, 2021.

SO ORDERED.

Dated:       New York, New York
             February 9, 2021            ______/s/ John G. Koeltl _____
                                                 John G. Koeltl
                                          United States District Judge
